UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2010 or r TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-16880 BNL FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) IOWA 42-1239454 (State of incorporation) (IRS Employer Identification No.) 7010 Hwy 71 W., Suite 100 Austin, TX (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (512) 383-0220 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, No Par Value (Title of Class) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of Securities Act.Yesr No x Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act . Yesr No x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Nor Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo r Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filerr Accelerated filer r Non-accelerated filerr Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yesr No x The estimated aggregate market value of the voting stock held by non-affiliates of the Registrant as of December 31, 2010 cannot be determined due to the limited trading in the Company’s stock throughout the year (see also Item 5 of Form 10-K regarding the limited trading market for the Company's shares). As of December 31, 2010, the Registrant had outstanding 15,081,935 shares (excluding treasury shares) of Common Stock, no par value (which includes 10,989,652 shares owned by affiliates of the Registrant). DOCUMENTS INCORPORATED BY REFERENCE Selected portions of the Proxy Statement for the Annual Meeting of Shareholders, scheduled for May26, 2011 have been incorporated by reference into Part III of this Form 10-K Table of Contents Table of Contents Part I Page ITEM 1. Business 3 ITEM 1A. Risk Factors 9 ITEM 1B. Unresolved Staff Comments 9 ITEM 2. Properties 9 ITEM 3. Legal Proceedings 9 Part II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities 11 ITEM 6. Selected Financial Data 12 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk. 22 ITEM 8. Financial Statements and Supplementary Data 23 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 23 ITEM 9A. Controls and Procedures 23 ITEM 9B. Other Information 24 Part III ITEM 10. Directors, Executive Officers and Corporate Governance of the Registrant 25 ITEM 11. Executive Compensation 27 ITEM 12. Security Ownership of Certain Beneficial Owners and Management 28 ITEM 13. Certain Relationships and Related Transactions and Directors Independence 29 ITEM 14. Principal Accountant Fees and Services 29 Part IV ITEM 15. Exhibits, Financial Statement Schedules 30 SIGNATURES 32 Table of Contents PART 1 ITEM 1. Business General BNL Financial Corporation (the "Company" or "Registrant" or “BNLF”) is an insurance holding company incorporated in Iowa in January 1984.The Company's administrative offices are located at 7010 Hwy. 71 West, Suite 100, Austin, Texas 78735; its telephone number is (512) 383-0220. In March 2004, BNL Equity Corporation (“BNLE”), the immediate subsidiary of the Company was dissolved and its assets, including the stock of Brokers National Life Assurance Company (“BNLAC”), were distributed to BNLF.All outstanding shares of BNLAC are now owned directly by BNLF. The Company has three wholly owned subsidiaries, Brokers National Life Assurance Company, BNL Brokerage Corporation and Consumers Protective Association (formerly National Dental Benefit Association, Inc.).Consumers Protective Association is an inactive association that was purchased for the purpose of marketing services, including insurance products to members. BNL Financial Corporation Consumer's Protective Association (Inactive Association) | Brokers National Life Assurance Company | BNL Brokerage Corporation Industry Segments The operations of the Company are conducted through BNLAC, which in 2010 marketed life and accident and health insurance.In 1987 BNLAC began selling insurance in Iowa.In 1992, BNLAC redomesticated to Arkansas and expanded its sales to other states through the acquisition of Statesman Life Insurance Company.The Company has no foreign operations. The Company is licensed to offer life and accident and health insurance on an individual and group basis in 48 states and the District of Columbia. The Company conducts business in the “life, accident and health insurers” industry segment.Most of BNLAC’s premium revenues are from sales of group dental insurance sold primarily on a payroll deduction basis. BNLAC also markets group vision insurance products that are underwritten by other insurance companies and which BNLAC does not have any exposure to underwriting (claims) losses.Financial information relating thereto is contained in the Selected Financial Data below and the Financial Statements included as Exhibits to this Report. Sales and Marketing The Company markets its products through independent agents and brokers.BNLAC emphasizes the marketing of specialized or "niche" life and health insurance products including: individual and group term life insurance, hospital indemnity insurance, group and individual dental insurance, short term disability insurance, accidental death and dismemberment insurance and cancer insurance.Most of these products are designed to be sold on a group or payroll deduction basis. BNLAC also markets group vision insurance products that are underwritten (issued) by other insurance companies.BNLAC "co-brands" these products with its name and logo and markets them through its sales force.BNLAC collects overwrite commissions and/or administrative fees on these products and does not have any exposure to underwriting (claims) losses. 3 Table of Contents Statistics by line of business are as follows (gross before reinsurance): I. Annualized Premiums and Annuity Deposits In Force: Ordinary Life Insurance $ $ Individual Annuities(1) Group Dental Insurance Miscellaneous A&H Insurance Total $ $ II. Collected Premiums and Annuity Deposits: Ordinary Life Insurance $ $ Individual Annuities(1) Group Dental Insurance Miscellaneous A&H Insurance Total $ $ III. Face Value of Insurance: Ordinary Life Insurance $ $ Accidental Death Insurance Total $ $ (1) Classified as a deposit liability on the financial statements. Premiums collected by state are reflected in the following table: State Life Premiums Annuity Accident and Health Total Louisiana $ $ - $ $ Georgia - Arkansas - Indiana - Missouri - Ohio - Oregon - Michigan - Minnesota - All Other States Total $ The following chart shows group and individual dental insurance premiums collected for each of the past five years ended December 31. Group Dental Individual Gross Dental Gross Premiums Premiums Collected Collected $ $ 4 Table of Contents The following chart shows group dental insurance claims paid and incurred claims ratios for each of the five years ended December 31.The incurred claims loss ratio represents the ratio of incurred claims to premiums earned. Incurred Gross Claims Group Dental Insurance Claims Paid Ratio $ % Agents' Commissions On December 31, 2010, BNLAC had 3,829 general agents and brokers appointed in 46 states compared to 4,307 agents and brokers on December 31, 2009. On all of its products BNLAC believes it pays competitive commissions to agents. There is considerable competition for insurance agents and BNLAC competes with larger, well-established life insurance companies for the services of agents. BNLAC believes it is able to attract competent agents by offering competitive compensation, efficient service to agents and customers and by developing products to fill special needs within the marketplace. Reinsurance BNLAC reinsures with other insurance companies portions of the risks it underwrites on sales of life and accident and health insurance.Reinsurance enables BNLAC, as the “ceding company,” to reduce the amount of its risk on any particular policy and to write policies in amounts larger than it could without such agreements. The reinsurer receives a portion of the premium on the reinsured policies.BNLAC remains directly liable to policyholders to perform all policy obligations, and bears the contingent risk of the reinsurer’s insolvency. Before submitting an application for a policy to the reinsurer, BNLAC determines whether the applicant is insurable, but BNLAC rejects any application which is not accepted by the reinsurer. BNLAC reinsures its life insurance under agreements which are classified as either "automatic" or "facultative." Under an "automatic" treaty, the reinsurer agrees that it will assume liability automatically for the excess over the ceding company’s retention limits on any application acceptable to the ceding company. Under a "facultative" treaty, the reinsurer retains the right to accept or reject any reinsurance submitted after reviewing each application. In 2010, BNLAC’s accidental death benefit riders were reinsured 100% through a Bulk ADB reinsurance agreement with Optimum Re.Optimum Re was rated “A-“(Excellent) by AM Best Company for 2010. In 2010, BNLAC’s individual life insurance products in excess of $35,000 were reinsured with Optimum Re under an automatic treaty up to $175,000 and under a facultative treaty for amounts over $175,000.Optimum Re was rated “A-“(Excellent) by AM Best Company for 2010. BNLAC entered into a quota share reinsurance agreement with Hannover Life Reassurance Company of America for its group life, group accidental death and dismemberment and accidental death and dismemberment without group life plans effective January 1, 2008 whereby Hannover accepts 90% of the risk up to a maximum of $100,000 per life on AD&D and $75,000 on group life.Hannover was rated “A” (Excellent) by AM Best Company for 2010. BNLAC entered into a quota share reinsurance agreement with Hannover Life Reassurance Company of America for its accidental death and dismemberment plan including common carrier effective January 1, 2007. The Company retains a 10% quota share up to a maximum of $25,000 for AD&D and Common Carrier combined.Hannover will accept, on an automatic basis, 90% to 100% quota share up to a maximum of $250,000 per life depending on the Company’s retention.Hannover was rated “A” (Excellent) by AM Best Company for 2010. BNLAC’s Short Term Disability insurance is reinsured under a quota share reinsurance agreement with Union Security Insurance Company, Des Moines, Iowa, (formerly Fortis Benefits Insurance Company of Kansas City, Missouri).The reinsurer is liable for 75% of the risk on each policy.Union Security Insurance Company was rated “A-” (Excellent) by AM Best Company for 2010. 5 Table of Contents Group and individual dental is not reinsured due to the economics of the dental business and the small annual maximum liability per policy. The following chart shows life insurance and accidental death insurance in force net of reinsurance for each of the five past years ended December 31. Gross Net Insurance Reinsurance Reinsurance Insurance In Force Ceded Assumed In Force Life Insurance $ $ $
